Name: 98/546/EC: Commission Decision of 22 July 1998 amending Commission Decision 98/371/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries to take into account some aspects in relation to Croatia and the Czech Republic (notified under document number C(1998) 2186) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  trade;  animal product;  health;  tariff policy
 Date Published: 1998-09-23

 Avis juridique important|31998D054698/546/EC: Commission Decision of 22 July 1998 amending Commission Decision 98/371/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries to take into account some aspects in relation to Croatia and the Czech Republic (notified under document number C(1998) 2186) (Text with EEA relevance) Official Journal L 260 , 23/09/1998 P. 0015 - 0020COMMISSION DECISION of 22 July 1998 amending Commission Decision 98/371/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries to take into account some aspects in relation to Croatia and the Czech Republic (notified under document number C(1998) 2186) (Text with EEA relevance) (98/546/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Directive 97/79/EC (2), and in particular Articles 14, 15 and 16,Whereas the animal health conditions and veterinary certification for imports of fresh meat from certain European countries were established by Commission Decision 98/371/EC (3);Whereas imports of fresh meat from Croatia were not authorised from some zones of the country;Following a recent Community veterinary mission, it appears that the Croatian veterinary services control satisfactorily the whole country;Whereas the presence of classical swine fever has been confirmed in domestic pig holdings in some areas of the Czech Republic in 1997;Whereas following the measures adopted by the Czech authorities, the epidemiological situation in domestic pig holdings has improved and no new outbreaks have occurred since June 1997;Whereas it is necessary to modify the region where the Classical Swine Fever has been detected in feral pigs, to be adapted to the present situation;Whereas, as a result, it is appropriate to make possible the importation of fresh meat from the whole of Croatia and of fresh pig meat from the whole of the Czech Republic;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 98/371/EC is amended as follows:1. Annex I is replaced by Annex I of the present Decision;2. Annex II is replaced by Annex II of the present Decision.Article 2 Member States shall authorise, for 60 days following the date of notification of this Decision to Member States, the importation of fresh meat from Croatia produced and certified in accordance with the conditions laid down in Decision 98/371/EC prior to the entry into force of this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 170, 16. 6. 1998, p. 16.ANNEX I 'ANNEX I>TABLE>ANNEX II 'ANNEX II>TABLE>